Citation Nr: 0625415	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  05-06 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a lower back 
condition, including degenerative disc and joint disease of 
the lumbosacral spine.

2.  Entitlement to service connection for a bilateral foot 
condition.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from December 1977 to 
November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
September 2004, a statement of the case was issued in 
December 2004, and a substantive appeal was received in 
February 2005.


FINDINGS OF FACT

1.  The veterans currently manifested low back disorder, 
including degenerative disc and joint disease of the 
lumbosacral spine, is not related to service.

2.  The veteran's bilateral foot condition was not manifested 
during service, nor was it caused or aggravated by a service-
connected disability.


CONCLUSIONS OF LAW

1.  A lower back condition, including degenerative disc and 
joint disease, was not incurred in or aggravated by the 
veteran's active duty service, nor may arthritis be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).

2.  A bilateral foot condition was not incurred in or 
aggravated by the veteran's active duty service and is not 
proximately due to or the result of any service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107(b) 38 C.F.R. §§ 3.303, 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

A. Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for a 
claim for direct service connection.  A March 2004 and May 
2004 letter informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board notes that these letters were sent to the 
appellant prior to the September 2004 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

However, the veteran was not provided notice of the 
applicable laws and regulations pertaining to a secondary 
service connection claim following the March 2005 RO hearing 
where the veteran clarified that he believed his bilateral 
foot condition was secondarily related to his lower back 
condition, including degenerative disc and joint disease.  
The Board finds that this error is not prejudicial to the 
veteran, and that in the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  As will be discussed 
further below, the Board has denied the veteran's claim for a 
service-connected lower back condition, including 
degenerative disc and joint disease.  Therefore, the 
veteran's foot claim cannot proceed on the theory of 
secondary service connection.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The March 2004 and May 2004 letters advised the veteran of 
the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
These letters expressly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the claims of service connection for a lower 
back condition, including degenerative disc and joint 
disease, and a bilateral foot condition, the Board has 
concluded that the preponderance of the evidence is against 
these claims.  Any questions as to the appropriate disability 
rating or effective date to be assigned have therefore been 
rendered moot, and the absence of notice on these two 
elements of a service connection claim should not prevent a 
Board decision on the veteran's claims.

Thus, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.


B. Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The RO was able to obtain the veteran's 
service medical records and discharge papers.  All private 
treatment records identified by the veteran were requested 
and obtained.  A September 2004 deferred rating decision 
indicates that the RO noted that the veteran may be receiving 
Social Security disability benefits.  The RO searched the 
Social Security Administration's (SSA) records and was unable 
to find any SSA records for the veteran.  There is no 
indication of any available outstanding records, identified 
by the appellant, which have not been obtained.  Finally, the 
veteran was provided two VA examinations in conjunction with 
his claims.

Analysis

The issues on appeal involve claims of service connection for 
a lower back condition, including degenerative disc and joint 
disease, and service connection for a bilateral foot 
condition resulting from the lower back condition.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, including degenerative joint 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

A. Lower back condition, including degenerative disc and 
joint disease

The veteran contends that his current lower back condition, 
including degenerative disc and joint disease, is related to 
lower back injuries incurred while on active military duty in 
the 1980s.  At the March 2005 RO hearing, the veteran states 
that his job as a heavy anti-armor weapons crewman required 
him to carry around heavy equipment.  He also points to an 
incident in which he was carrying another soldier during 
fireman training and an incident in which he was digging 
foxholes as contributing to his lower back condition in March 
2004 and April 2004 written statements.  The veteran 
testified that he was treated by medics when his lower back 
injuries occurred in service, and that he has had continuing 
problems ever since leaving service twenty-four years ago.  

The veteran's service medical records reflect that the 
veteran incurred some injury to his lower back while on 
active duty in the fall of 1980.  Treatment notes from August 
1980 to September 1980 indicate that the veteran complained 
of lower back pain related to incidents in which he was 
carrying a soldier during training exercises and while 
digging foxholes.  However, there is no indication of any 
further complaints or treatment following the September 1980 
treatment note, and the veteran's separation examination is 
negative for any complaints of back pain.  

The veteran's recent medical records, and most specifically, 
a March 2004 MRI, indicate that he has been diagnosed with 
lumbar disc degeneration.  The veteran was afforded VA 
examinations in August 2004 and April 2005 in connection with 
his claim, and both VA examiners diagnose the veteran as 
having degenerative disc and joint disease of the lumbosacral 
spine.  

Given that there is evidence the veteran sustained a lower 
back injury in service and currently has a lower back 
condition, the next crucial inquiry is whether the veteran's 
current lower back condition, including degenerative disc and 
joint disease, is related to his military service.  See 
38 C.F.R. § 3.303(d).  The Board concludes that it is not.

Although the veteran's service medical records reflect that 
he incurred a lower back injury in service, there is no 
evidence in the service medical records that he continued to 
have back problems following the incident.  His separation 
exam is silent for any complaints of lower back pain, and he 
does not report a history of any abnormalities of the spine 
or back.  

The veteran was provided VA examinations in August 2004 and 
April 2005.  After a thorough interview and examination with 
the veteran and a review of the claims file, both VA 
examiners concluded that the veteran's current lower back 
problems, including degenerative disc and joint disease, were 
not related to his military service.  The August 2004 VA 
examination report highlights the absence of any continuing 
complaints of back pain in service and the absence of 
treatment for lower back problems immediately following the 
veteran's discharge from service as proof that any current 
back disability is not related to service.

The veteran has presented the Board with a number of private 
medical treatment records related to his lower back problems 
since service.  Most significant is a June 2004 statement by 
Dr. JH that he believes that most, if not all, of the 
veteran's back pain is attributable to his degenerative disc 
disease of the lumbosacral spine.  Dr. JH continues to say 
that he believes the veteran's spinal discs may have been 
injured while the veteran was in service in 1980.  The 
treatment records provided by the veteran for Drs. KO, CB, 
and AB are not relevant to the Board's findings.  The June 
1998 treatment note from Dr. CB refers to cervical/thoracic 
back problems, and not lumbar back problems.  Furthermore, 
none of these records contain an etiological opinion 
regarding the veteran's current lower back condition, 
including degenerative disc and joint disease, nor do any of 
the records mention the veteran's military service.

The Board finds that with respect to the evidence presented, 
greater weight is to be accorded to the findings of the 
August 2004 and April 2005 VA examination opinions.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches, as is true of any evidence, the credibility and 
weight to the attached medical opinions are within the 
province of the Board).  In looking at the findings of these 
opinions, the Board notes that both VA examiners reviewed the 
claims folder of the veteran in addition to providing an 
interview and examination to the veteran.  Thus, the Board 
notes that the August 2004 and April 2005 VA physicians made 
a diagnosis and reached the conclusion that the veteran's 
current lower back condition, including degenerative disc and 
joint disease, was not related to military service based on a 
complete and thorough review of the medical evidence of 
record and objective findings.  

In contrast, the Board finds that the statements of Dr. JH 
are equivocal at best.  The Board finds that the conclusions 
do not appear to be supported by objective medical evidence.  
The Board bases its conclusion on the lack of review of the 
claims folder and the uncertain language used by Dr. JH.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the 
record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  
Thus, based on the aforementioned, the Board has afforded 
more weight to the August 2004 and April 2005 VA medical 
opinions, which found that the clinical evidence of record 
did not support a finding of service connection for a lower 
back condition, including degenerative disc and joint 
disease.

The twenty-two year lapse in time between the veteran's 
active service and the first diagnosis of a lower back 
condition, including degenerative disc and joint disease, 
also weighs against the veteran's claim.  The Board may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the maladies at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Finally, the Board has reviewed and acknowledges the 
veteran's own statements that his current lower back 
condition, including degenerative disc and joint disease, was 
caused by military service, as well as the March 2005 
statements by friends and family that he did not experience 
lower back problems until returning from military service.  
However, while the veteran and his family and friends as lay 
persons are competent to provide evidence regarding injury 
and symptomatology, none of them are competent to provide 
evidence regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  

While the lack of evidence of a lower back condition, 
including degenerative disc and joint disease, during service 
is not fatal to the veteran's claim, service connection is 
only warranted when the evidence reflects a medically sound 
basis to attribute the post-service lower back condition, 
including degenerative disc and joint disease, to injury in 
service.  Thus, service connection cannot be granted when the 
record, as in this case, contains a preponderance of the 
evidence which is against attributing the veteran's lower 
back condition, including degenerative disc and joint 
disease, to his service.  While an accurate determination of 
etiology is not a condition precedent to granting service 
connection, nor is definite etiology or obvious etiology, 
there must at least be a sufficiently definitive opinion on 
etiology to rise above the level of pure equivocality.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. 
West, 11 Vet. App. 420, 424 (1998).

The Board acknowledges that the veteran incurred a lower back 
injury while in service.  However, there is no evidence of 
continued lower back problems or treatment for lower back 
problems for twenty-two years after service.  Therefore, with 
consideration of the probative August 2004 and April 2005 VA 
opinions, the service medical records, and the absence of any 
medical opinion supported by objective medical evidence 
suggesting a causal link to the veteran's service, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for a lower back 
condition, including degenerative disc and joint disease.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B. Bilateral foot condition

The veteran contends that his bilateral foot condition is 
related to military service because it is a result of his 
claimed service-connected lower back condition, including 
degenerative disc and joint disease.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran claims entitlement to service connection for a 
bilateral foot condition as secondary to a lower back 
condition, including degenerative disc and joint disease.  As 
discussed above, the Board has determined service connection 
is not warranted for a lower back condition, including 
degenerative disc and joint disease.  As such, the veteran's 
claims of entitlement to service connection for a bilateral 
foot condition as secondary to a lower back condition, 
including degenerative disc and joint disease, must also 
fail, as they are premised on the assumption that the 
veteran's lower back condition is related to his military 
service.  As there is no legal merit to these claims, service 
connection for the disability claimed as secondary to a lower 
back condition, including degenerative disc and joint 
disease, must be denied.  Sabonis v. Derwinski, 6 Vet. App. 
426 (1994).

To the extent that the RO considered the veteran's bilateral 
foot condition under a theory of direct service connection, 
the Board finds that there is no competent medical or lay 
evidence to support this theory.  The veteran's service 
medical records do not reflect any complaints of bilateral 
foot numbness during service or at separation.  Additionally, 
there is no competent medical evidence linking a current 
bilateral foot condition to his military service.  The August 
2004 VA examiner indicated that there was no association 
between any current foot problems and service.  As such, the 
preponderance of the evidence is against the claim of service 
connection for the veteran's bilateral foot condition.


ORDER

Entitlement to service connection for a lower back condition, 
including degenerative disc and joint disease of the 
lumbosacral spine, is denied.

Entitlement to service connection for a bilateral foot 
condition is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


